Citation Nr: 1116103	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-19 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cold injury residuals of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1949 to April 1950 and from October 1950 to April 1952.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In pertinent part, the aforementioned August 2007 rating decision declined to reopen a service connection claim for cold injury residuals of the bilateral lower extremities, which was previously denied and not appealed by the Veteran.  The Veteran submitted a timely notice of disagreement with respect to this determination and perfected appellate review, with a June 2008 Appeal to Board of Veterans' Appeals (VA Form 9).  

In a September 2009 decision, the Board reopened the aforementioned claim and denied it on the merits.  Subsequently, the Veteran filed a timely appeal of this Board decision, and in a December 2010 order, pursuant to a Joint Motion for Partial Remand, the Court of Appeals for Veterans' Claims (Court) vacated the portion of the Board's decision addressing the service connection claim on the merits and remanded the matter for compliance with the terms of the Joint Motion for Partial Remand.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

As detailed above, the Veteran's service connection claim for cold injury residuals of the bilateral lower extremities has been remanded to the Board to comply with the Joint Motion for Partial Remand.  Specifically, the Board has been instructed to provide a more complete and detailed analysis of the pertinent evidence of record, to include the August 2006 statement of private doctor of podiatric medicine A. L., D.P.M.  However, in March 2011, prior to undertaking efforts to comply with the December 2010 Court order, the Board received additional argument and evidence pertinent to the service connection claim for cold injury residuals of the bilateral lower extremities, with a signed statement from the Veteran expressing his desire to have the agency of original jurisdiction (AOJ) consider this additional evidence in the first instance.  See 38 U.S.C.A. §§ 5902, 5903, 7104, 7105, 7105A (West 2002); 38 C.F.R. § 20.1304 (2010).  Accordingly, the Board is without discretion and must remand the service connection claim, as to allow the AOJ to consider this evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/AOJ must readjudicate the Veteran's claim, considering all of the evidence submitted to VA following the May 2009 Supplemental Statement of the Case.

2.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After they have been afforded an adequate opportunity to respond, the issue should be returned to the Board for further appellate consideration and review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



